ORDER

PER CURIAM.
Byron S. Jones (“Appellant”) appeals from the trial court’s judgment and sentence, following a jury trial, of robbery in the first degree, in violation of Section 569.020, RSMo 2000. Appellant was sentenced as a prior felony offender, under Section 558.016, to a term of fourteen years of imprisonment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 80.25(b).